IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,440-01


EX PARTE WES GOODE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-CR-4428-B
IN THE 117TH DISTRICT COURT FROM NUECES COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
intoxication manslaughter and sentenced to imprisonment for twenty years. 
	The State was served with this application on August 22, 2011 and filed a response on
September 6, 2011 requesting the trial court to enter an order designating the issues in the case. Tex.
Code Crim. Proc. art. 11.07 § 3. The writ application was forwarded to this Court two days later.
It is apparent that the habeas record was forwarded to this Court prematurely. We remand this
application to Nueces County to allow the trial judge to complete an evidentiary investigation and
enter findings of fact and conclusions of law resolving any grounds raising controverted, previously
unresolved facts material to the legality of Applicant's confinement.
 This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 120 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's findings of fact and conclusions of law, shall be returned to
this Court within 120 days of the date of this order. Any extensions of time shall be obtained from
this Court. 
Filed: November 16, 2011
Do not publish